Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) X Quarterly report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2007 Transition report under Section 13 or 15(d) of the Exchange Act For the transition period from to Commission file number 0-26003 ALASKA PACIFIC BANCSHARES, INC. (Exact Name of Small Business Issuer as Specified in Its Charter) Alaska 92-0167101 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 2094 Jordan Avenue, Juneau, Alaska 99801 (Address of Principal Executive Offices) (907) 789-4844 (Issuer's Telephone Number) NA (Former Name, Former Address and Former Fiscal Year, If Changed Since Last Report) Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X State the number of shares outstanding of each of the issuer's classes of common equity as of the latest practicable date: shares outstanding on May 1, 2007 Transitional Small Business Disclosure Format (check one):Yes No X Alaska Pacific Bancshares, Inc. and Subsidiary Juneau, Alaska INDEX PART I. FINANCIAL INFORMATION Page Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets 1 Consolidated Statements of Income 2 Consolidated Statements of Cash Flows 3 Selected Notes to Condensed Consolidated Interim Financial Statements 4 Item 2. Management's Discussion and Analysis or Plan of Operation 8 Item 3. Controls and Procedures 14 PART II. OTHER INFORMATION Item 1. Legal Proceedings 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Submission of Matters to a Vote of Security Holders 15 Item 5. Other Information 15 Item 6. Exhibits 15 Signatures 17 PART I. FINANCIAL INFORMATION Item 1. Financial Statements Alaska Pacific Bancshares, Inc. and Subsidiary Consolidated Balance Sheets (Unaudited) March 31, December 31, (dollars in thousands) 2007 2006 Assets Cash and due from banks $ 6,842 $ 6,840 Interest-earning deposits in banks 423 1,739 Total cash and cash equivalents 7,265 8,579 Investment securities available for sale, at fair value (amortized cost: March 31, 2007 - $4,924; December 31, 2006 - $5,329) 4,896 5,288 Federal Home Loan Bank stock 1,784 1,784 Loans held for sale 121 519 Loans 157,794 158,597 Less allowance for loan losses 1,693 1,666 Loans, net 156,101 156,931 Accrued interest receivable 800 927 Premises and equipment, net 3,565 3,537 Other assets 1,352 1,358 Total Assets $ 175,884 $ 178,923 Liabilities and Shareholders Equity Deposits: Noninterest-bearing demand $ 20,814 $ 25,010 Interest-bearing demand 28,870 30,629 Money market 24,292 23,738 Savings 17,526 18,387 Certificates of deposit 50,795 47,437 Total deposits 142,297 145,201 Federal Home Loan Bank advances 13,040 14,062 Advances from borrowers for taxes and insurance 1,365 740 Accounts payable and accrued expenses 364 520 Accrued interest payable 767 607 Other liabilities 174 88 Total liabilities 158,007 161,218 Shareholders Equity: Common stock ($0.01 par value; 20,000,000 shares authorized; 655,415 shares issued; 641,609 shares outstanding at March 31, 2007 and 639,809 shares outstanding at December 31, 2006) 7 7 Additional paid-in capital 5,991 5996 Treasury stock (171 ) (193 ) Unearned Employee Stock Ownership Plan (ESOP) shares (84 ) (84 ) Retained earnings 12,151 12,004 Accumulated other comprehensive loss (17 ) (25 ) Total shareholders equity 17,877 17,705 Total Liabilities and Shareholders Equity $ 175,884 $ 178,923 See selected notes to condensed consolidated interim financial statements. 1 Alaska Pacific Bancshares, Inc. and Subsidiary Consolidated Statements of Income (Unaudited) Three Months Ended March 31, (in thousands, except per share data) 2007 2006 Interest Income Loans $ 3,048 $ 2,708 Investment securities 70 79 Interest-bearing deposits with banks 12 11 Total interest income 3,130 2,798 Interest Expense Deposits 758 563 Federal Home Loan Bank advances 239 174 Total interest expense 997 737 Net Interest Income 2,133 2,061 Provision for loan losses 45 75 Net interest income after provision for 2,088 1,986 loan losses Noninterest Income Mortgage servicing income 42 44 Service charges on deposit accounts 156 156 Other service charges and fees 39 51 Gain on sale of loans 91 53 Total noninterest income 328 304 Noninterest Expense Compensation and benefits 1,227 1,178 Occupancy and equipment 359 351 Data processing 64 65 Professional and consulting fees 70 48 Marketing and public relations 76 55 Repossessed property expense, net - 4 Branch closure costs - 113 Other 278 267 Total noninterest expense 2,074 2,081 Income before income tax 342 209 Income tax 137 84 Net Income $ 205 $ 125 Earnings per share: Basic $ .32 $ .20 Diluted .31 .19 Cash dividends per share .09 .08 See selected notes to condensed consolidated interim financial statements. 2 Alaska Pacific Bancshares, Inc. and Subsidiary Consolidated Statements of Cash Flows (Unaudited) Three Months Ended March 31, (in thousands) 2007 2006 Operating Activities Net income $ 205 $ 125 Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses 45 75 Depreciation and amortization 96 80 Amortization of fees, discounts, and premiums, net (89 ) (56 ) Deferred income tax expense 15 13 Cash provided by (used in) changes in operating assets and liabilities: Loans held for sale 398 2,391 Accrued interest receivable 127 (14 ) Other assets 1 (34 ) Advances from borrowers for taxes and insurance 625 394 Accrued interest payable 160 184 Accounts payable and accrued expenses (156 ) (44 ) Other liabilities 71 (78 ) Net cash provided by operating activities 1,498 3,036 Investing Activities Maturities and principal repayments of investment securities available for sale 402 654 Loan originations, net of principal repayments 877 (887 ) Proceeds from sale of repossessed assets - 41 Purchase of premises and equipment (124 ) (476 ) Net cash provided by (used in) investing activities 1,155 (668 ) Financing Activities Exercise of stock options 17 8 Net increase (decrease) in Federal Home Loan Bank advances (1,022 ) 478 Net decrease in demand and savings deposits (6,262 ) (4,181 ) Net increase (decrease) in certificates of deposit 3,358 (2,357 ) Cash dividends paid (58 ) (49 ) Net cash used in financing activities (3,967 ) (6,101 ) Decrease in cash and cash equivalents (1,314 ) (3,733 ) Cash and cash equivalents at beginning of period 8,579 9,913 Cash and cash equivalents at end of period $ 7,265 $ 6,180 Supplemental information: Cash paid for interest $ 837 $ 553 Cash paid for income taxes 230 465 Loan repossessions - 25 Net change in unrealized gain (loss) on securities available for sale, net of tax 8 (22 ) See selected notes to condensed consolidated interim financial statements. 3 Alaska Pacific Bancshares, Inc. and Subsidiary Selected Notes to Condensed Consolidated Interim Financial Statements (Unaudited) Note 1 - Basis of Presentation The accompanying unaudited condensed consolidated financial statements include the accounts of Alaska Pacific Bancshares, Inc. (the Company) and its wholly owned subsidiary, Alaska Pacific Bank (the Bank), and have been prepared in accordance with generally accepted accounting principles for interim financial information. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States for complete financial statements. They should be read in conjunction with the audited consolidated financial statements included in the Companys 2006 Annual Report to Stockholders filed as an exhibit to the Annual Report on Form 10-KSB for the year ended December 31, 2006. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for fair presentation have been included. The results of operations for the interim periods ended March 31, 2007 and 2006, are not necessarily indicative of the results which may be expected for an entire year or any other period. Certain amounts in prior-period financial statements have been reclassified to conform with the current-period presentation. These reclassifications had no effect on net income. Note 2 - Capital Compliance At March 31, 2007, the Bank exceeded each of the three current minimum regulatory capital requirements and was categorized as well capitalized under the prompt corrective action regulatory framework. The following table summarizes the Bank's regulatory capital position and minimum requirements at March 31, 2007: (dollars in thousands) Tangible Capital: Actual $ 17,466 9.88 % Required 2,652 1.50 Excess $ 14,814 8.38 % Core Capital: Actual $ 17,466 9.88 % Required 7,071 4.00 Excess $ 10,395 5.88 % Total Risk-Based Capital: Actual $ 18,679 13.65 % Required 10,949 8.00 Excess $ 7,730 5.65 % 4 Note 3  Earnings Per Share Basic earnings per share (EPS) is computed by dividing net income by the weighted-average number of common shares outstanding during the period less treasury stock, unvested stock awards under the Management Recognition Plan (unvested stock awards), and unallocated and not yet committed to be released ESOP shares (unearned ESOP shares). Diluted EPS is calculated by dividing net income by the weighted-average number of common shares used to compute basic EPS plus the incremental amount of potential common stock from unvested stock awards and stock options, determined by the treasury stock method. Three Months Ended March 31, 2007 2006 Earnings Earnings Net Average Per Net Average Per Income Shares Share Income Shares Share Net income/average shares issued $ 205,000 655,415 $ 125,000 655,415 Treasury stock (14,706 ) (27,411 ) Unearned ESOP shares (8,412 ) (13,062 ) Basic EPS 205,000 632,297 $ 0.32 125,000 614,942 $ 0.20 Incremental shares under stock option plan 27,995 30,249 Diluted EPS $ 205,000 660,292 $ 0.31 $ 125,000 645,191 $ 0.19 Note 4  Income Taxes In July 2006, the Financial Accounting Standards Boards (FASB) issued FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes (FIN 48). FIN 48 is an interpretation of FASB Statement No. 109, Accounting for Income Taxes , and it seeks to reduce the diversity in practice associated with certain aspects of measurement and recognition in accounting for income taxes. In addition, FIN 48 provides guidance on derecognition, classification, interest and penalties, and accounting in interim periods and requires expanded disclosure with respect to the uncertainty in income taxes. FIN 48 is effective as of the beginning of 2007. The cumulative effect, if any, of applying FIN 48 is to be reported as an adjustment to the opening balance of retained earnings in the year of adoption. Adoption on January 1, 2007 did not have a material effect on the Company. 5 Note 5  Comprehensive Income The Companys only item of other comprehensive income is net unrealized gains or losses on investment securities available for sale. Comprehensive income is calculated in the following table: Three Months Ended March 31, (in thousands) 2007 2006 Net income $ 205 $ 125 Other comprehensive income (loss) 7 (22 ) Comprehensive income $ 212 $ 103 Note 6  Impaired Loans Impaired loans were $1,162,000 and $1,130,000 at March 31, 2006 and December 31, 2006, respectively. Estimated impairments of $480,000 and $450,000, respectively, were recognized on these loans in assessing the adequacy of the allowance for loan losses at March 31, 2007 and December 31, 2006. Note 7  Commitments Commitments to extend credit, including lines of credit, total $12,157,000 and $12,543,000 at March 31, 2007 and December 31, 2006, respectively. Commitments to extend credit are arrangements to lend to a customer as long as there is no violation of any condition established in the contract. Commitments generally have fixed expiration dates (of less than one year) or other termination clauses and may require payment of a fee by the customer. Since many of the commitments are expected to expire without being drawn upon, the total commitment amounts do not necessarily represent future cash requirements. The Bank evaluates creditworthiness for commitments on an individual customer basis. Undisbursed loan proceeds, primarily for real estate construction loans, total $9,086,000 and $6,986,000 at March 31, 2007 and December 31, 2006, respectively. These amounts are excluded from loan balances. 6 Note8  Branch Office Closures In January 2006 the Bank closed its offices in Hoonah and Yakutat, Alaska. The Bank continues to serve customers in these two communities, each with a population of less than 1,000, through its five other offices in Southeast Alaska, on-line banking and bill payment services, toll-free telephone banking, and traditional bank-by-mail services. The cost of closing the offices was approximately $138,000, of which $113,000 was included in noninterest expense for the three months ended March 31, 2006. 7 ITEM 2. Management's Discussion and Analysis or Plan of Operation Forward-Looking Statements This discussion contains forward-looking statements which are based on assumptions and describe future plans, strategies and expectations of the Company. These forward-looking statements are generally identified by use of the word believe, expect, intend, anticipate, estimate, project, or similar words. The Companys ability to predict results or the actual effect of future plans or strategies is uncertain. Factors which could have a material adverse effect on operations include, but are not limited to, changes in interest rates, general economic conditions, legislative/regulatory changes, monetary and fiscal policies of the U.S. Government, including policies of the U.S. Treasury and the Federal Reserve Board, the quality or composition of the loan or investment portfolios, demand for loan products, deposit flows, competition, demand for financial services in our market areas and accounting principles and guidelines. You should consider these risks and uncertainties in evaluating forward-looking statements and you should not rely too much on these statements. Financial Condition Total assets of the Company at March 31, 2007 were $175.9 million, a decrease of $3.0 million, or 1.7%, from $178.9 million at December 31, 2006. The small net change is characterized primarily by decreases in cash and cash equivalents and loans. Loans (excluding loans held for sale) were $157.8 million at March 31, 2007, a small net decrease from $158.6 million at December 31, 2006. Growth in the first quarter was primarily in construction loans ($1.8 million, or 8.7%), commercial business loans ($1.4 million, or 7.5%), and home equity loans ($417,000, or 2.5%), largely offset by a decrease in commercial nonresidential real estate loans ($4.4 million, or 9.7%) . 8 Loans are summarized by category in the following table: March 31, December 31, (in thousands) 2007 2006 Real estate: Permanent: One- to four-family $ 44,360 $ 44,072 Multifamily 1,292 1,304 Commercial nonresidential 40,821 45,212 Land 6,223 6,359 Total permanent real estate 92,696 96,947 Construction: One- to four-family 13,672 12,892 Multifamily 1,297 731 Commercial nonresidential 6,976 6,567 Total construction 21,945 20,190 Commercial business 19,639 18,268 Consumer: Home equity 17,253 16,836 Boat 4,558 4,663 Automobile 857 738 Other 846 955 Total consumer 23,514 23,192 Loans $ 157,794 $ 158,597 Loans held for sale $ 121 $ 519 Deposits decreased $2.9 million, or 2.0%, to $142.3 million at March 31, 2007, compared with $145.2 million at December 31, 2006. Core demand and savings deposits, excluding certificates of deposits, decreased a more significant $6.3 million, or 6.4%, to $91.5 million at March 31, 2007 from $97.8 million at December 31, 2006. The decrease in core deposits reflects a seasonal decline, at least in part, but also appears to reflect a cyclical trend wherein many banks, including Alaska Pacific, find it more difficult to attract additional funds into these lower-cost deposits. As a result of lower core deposits, the Bank has been more aggressive in pricing certificates of deposit in its local markets and has used CDARS deposits as a supplemental source of funds. These are insured time deposits obtained through the nationwide Certificate of Deposit Account Registry Service . They range in maturities from one month to three years, and are generally priced higher than locally obtained deposits but are often less expensive than other brokered deposits. The Bank began using CDARS deposits in 2005 as an alternative source of funds in addition to advances from the Federal Home Loan Bank of Seattle (FHLB). 9 Included incertificates of deposit were CDARS deposits of $9.0 million at March 31, 2007 and $6.0 million at December 31, 2006. Results of Operations Net Income . Net income for the first quarter of 2007 was $205,000 ($.31 per diluted share) compared to $125,000 ($.19 per diluted share) for the first quarter of 2006. However, the year-to-year comparison is affected by the cost of closing two branch offices, amounting to $113,000 ($68,000 net of tax) in the first quarter of 2006. Excluding this cost, net income for the first quarter of 2006 would have been $193,000 ($.30 per diluted share). For purposes of comparison, income might be separated into major components as follows: Income Increase (in thousands) Three months ended March 31, 2007 2006 (Decrease) Net interest income $ 2,133 $ 2,061 $ 72 Noninterest income, excluding gains on sale of loans 237 251 (14 ) Gain on sale of loans 91 53 38 Provision for loan losses (45 ) (75 ) 30 Noninterest expense, excluding branch closure costs (2,074 ) (1,968 ) (106 ) Income before income tax and branch closure costs 342 322 20 Income tax (137 ) (129 ) (8 ) Net income before branch closure costs 205 193 12 Branch closure costs, net of income tax - (68 ) 68 Net income $ 205 $ 125 $ 80 Net Interest Income . Net interest income for the first quarter of 2007 increased $72,000 (3.5%) compared with the first quarter of 2006. The net interest margin on average interest-earning assets was 5.12% in the first quarter of 2007 compared with 5.02% for the first quarter of 2006. The increase in net interest income was primarily attributable to growth in loans coupled with improved yields on loans and other earning assets. Average loans increased $4.7 million (3.0%) for the first quarter of 2007 compared with the first quarter of 2006. At the same time, the overall yield on total earning assets increased 70 basis points (bp) to 7.51% from 6.81% . For loans, by far the largest component of earning assets, the yield increased 65 bp to 7.67% from 7.02% . Despite a gradually increasing proportion of higher-cost certificates of deposit and FHLB advances on the liability side of the balance sheet, the spread between the yield on average interest-earning assets and the average cost of interest-bearing liabilities decreased only 3 bp to 4.55% from 4.58%, comparing the first quarter of 2007 and 2006, respectively. 10 Provision for Loan Losses. The provisions for loan losses for the first quarter of 2007 decreased to $45,000 compared with $75,000 for the first quarter of 2006. The provisions in both periods reflect managements assessment of asset quality, overall risk, and estimated loan impairments and were considered appropriate in order to maintain the allowance for loan losses at a level adequate to absorb losses inherent in the loan portfolio. Net loan chargeoffs for the first quarter of 2007 were $18,000 compared with $17,000 for the first quarter of 2006. Noninterest Income. Excluding gains on sale of loans, noninterest income for the first quarter of 2007 decreased $14,000 (5.6%) to $237,000 compared with $251,000 for the first quarter of 2006, primarily in service charges and fees other than those on deposit accounts. Gains on sale of loans increased $38,000 to $91,000 in the first quarter of 2007 compared with $53,000 in the first quarter of 2006. The increase reflects improvements in mortgage loan production as well as expansion of the product line to serve more customers. Noninterest Expense. Noninterest expense for the first quarter of 2007 increased $106,000 (5.4%) from the first quarter of 2006 (excluding branch closure costs in 2006). The increase primarily reflects normal increases in compensation and other operating expenses. Noninterest expense for the first quarter of 2006 included $113,000 for the costs of closing the Banks two smallest offices in Hoonah and Yakutat, Alaska. Asset Quality Nonaccrual loans were $941,000 at March 31, 2007, compared with zero at December 31, 2006. Approximately $888,000 of this total represented loans to one commercial borrower. The loans are considered well collateralized and carry a government guarantee of approximately $572,000. Loans with balances totaling $1.2 million at March 31, 2007 and $1.1 million at December 31, 2006 were considered to be impaired. Total estimated impairments of $480,000 and $450,000, respectively, were recognized on these loans in evaluating the adequacy of the allowance for loan losses. The largest impaired loan at March 31, 2007 was a commercial business loan for $1.1 million secured by inventory and equipment. The loan was restructured in 2004 and is performing in accordance with the restructured terms. The Bank had no repossessed assets at March 31, 2007 or December 31, 2006. Critical Accounting Policies The discussion and analysis of the Companys financial condition and results of operations are based upon the Companys consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America. 11 The preparation of thesefinancial statements requires management to make estimates and judgments that affect the reported amounts of assets and liabilities, revenues and expenses, and related disclosures of contingent assets and liabilities at the date of the financial statements. Actual results may differ from these estimates under different assumptions or conditions. Accounting for the allowance for loan losses involves significant judgment and assumptions by management, which have a material impact on the carrying value of net loans. Management considers this accounting policy to be a critical accounting policy. The allowance is based on two principles of accounting: (i) Statement of Financial Accounting Standards (SFAS or Statement) No. 5, Accounting for Contingencies , which requires that losses be accrued when they are probable of occurring and can be estimated; and (ii) SFAS No. 114, Accounting by Creditors for Impairment of a Loan , and SFAS No. 118, Accounting by Creditors for Impairment of a Loan-Income Recognition and Disclosures , which require that losses be accrued based on the differences between the value of collateral, present value of future cash flows or values that are observable in the secondary market and the loan balance. The allowance has three components: (i) a formula allowance for groups of homogeneous loans, (ii) a specific valuation allowance for identified problem loans and (iii) an unallocated allowance. Each of these components is based upon estimates that can change over time. The formula allowance is based primarily on historical experience and as a result can differ from actual losses incurred in the future. The history is reviewed at least quarterly and adjustments are made as needed. Various techniques are used to arrive at specific loss estimates, including historical loss information, discounted cash flows and fair market value of collateral. The use of these techniques is inherently subjective and the actual losses could be greater or less than the estimates. For further details, see Results of Operations - Provision for Loan Losses included in this Form 10-QSB. Interest is generally not accrued on any loan when its contractual payments are more than 90 days delinquent. In addition, interest is not recognized on any loan where management has determined that collection is not reasonably assured. A non-accrual loan may be restored to accrual status when delinquent principal and interest payments are brought current and future monthly principal and interest payments are expected to be collected. Liquidity and Capital Resources The Company's primary sources of funds are deposits, borrowings, and principal and interest payments on loans. While maturities and scheduled amortization of loans are a predictable source of funds, deposit flows and mortgage prepayments are greatly influenced by general interest rates, economic conditions, and competition. The Company's primary investing activity is loan originations. The Company maintains liquidity levels believed to be adequate to fund loan commitments, investment opportunities, deposit withdrawals and other financial commitments. In addition, the Bank has available from the FHLB a line of credit generally equal to 25% of the Banks total assets, or approximately $44 million at March 31, 2007, of which approximately $31 million was unused. 12 At March 31, 2007, management had no knowledge of any trends, events or uncertainties that may have material effects on the liquidity, capital resources, or operations of the Company. The Company is not subject to any regulatory capital requirements separate from its banking subsidiary. The Bank exceeded all of its regulatory capital requirements at March 31, 2007. See Note 2 of the Selected Notes to Condensed Consolidated Interim Financial Statements contained herein for information regarding the Bank's regulatory capital position at March 31, 2007. Recent Accounting Pronouncements In September 2006, the FASB issued SFAS No. 157, Fair Value Measurements . This Statement defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurements. This Statement applies under other accounting pronouncements that require or permit fair value measurements. Accordingly, this Statement does not require any new fair value measurements. This Statement is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years. SFAS No. 157 is not expected to have a material impact on the Company. In September 2006, the SECs Office of the Chief Accountant and Divisions of Corporation Finance and Investment Management released Staff Accounting Bulletin (SAB) No. 108, Considering the Effects of Prior Year Misstatements when Quantifying Misstatements in Current Year Financial Statements , that provides interpretive guidance on how the effects of the carryover or reversal of prior year misstatements should be considered in quantifying a current year misstatement. The SEC staff believes that registrants should quantify errors using both a balance sheet and an income statement approach and evaluate whether either approach results in quantifying a misstatement that, when all relevant quantitative and qualitative factors are considered, is material. This pronouncement is effective for fiscal years ending after November 15, 2006. The Company has adopted SAB No. 108 and has found there to be no material impact on its financial position or results of operations. In February 2007, the FASB issued SFAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities  Including an Amendment of FASB Statement No. 115, that permits entities to choose to measure many financial instruments and certain other items at fair value. Unrealized gains and losses on items for which the fair value option has been elected will be recognized in earnings at each subsequent reporting date. SFAS No. 159 is effective for the Bank on January 1, 2008. The Company is currently evaluating the impact of adoption of SFAS No. 159. 13 Item 3. Controls and Procedures (a) Evaluation of Disclosure Controls and Procedures : An evaluation of the registrants disclosure controls and procedures (as defined in Rule 13(a)-15(e) of the Securities Exchange Act of 1934 (the Act)) was carried out under the supervision and with the participation of the registrants Chief Executive Officer, Chief Financial Officer and other members of the registrants senior management. The registrants Chief Executive Officer and Chief Financial Officer concluded that, as of March 31, 2007, the registrants disclosure controls and procedures were effective in ensuring that the information required to be disclosed by the registrant in the reports it files or submits under the Act is (i) accumulated and communicated to the registrants management (including the Chief Executive Officer and Chief Financial Officer) in a timely manner, and (ii) recorded, processed, summarized and reported within the time periods specified in the SECs rules and forms. The Company does not expect that its disclosures and procedures will prevent all error and all fraud. A control procedure, no matter how well conceived and operated, can provide only reasonable, not absolute, assurance that the objectives of the control procedure are met. Because of the inherent limitations in all control procedures, no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, within the Company have been detected. These inherent limitations include the realities that judgments in decision-making can be faulty, and that breakdowns can occur because of a simple error or mistake. Additionally, controls can be circumvented by the individual acts of some persons, by collusion of two or more people, or by management override of the control. The design of any control procedure also is based in part upon certain assumptions about the likelihood of future events, and there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions; over time, controls may become inadequate because of changes in conditions, or the degree of compliance with the policies or procedures may deteriorate. Because of the inherent limitations in a cost-effective control procedure, misstatements due to error or fraud may occur and not be detected. Section 404 of the Sarbanes-Oxley Act of 2002 requires that companies evaluate and annually report on their systems of internal control over financial reporting. We are in the process of evaluating, documenting and testing our system of internal control over financial reporting to provide the basis for our report that will, for the first time, be a required part of our annual report on Form 10-KSB for the fiscal year ending December 31, 2007. In addition, our independent accountants, beginning with our annual report on Form 10-KSB for the fiscal year ending December 31, 2008, must report on management's evaluation of its internal control over financial reporting. As a result of the ongoing evaluation and testing of our internal controls, there can be no assurance that if any control deficiencies are identified they will be remediated before the end of the 2007 fiscal year, or that there may not be significant deficiencies or material weaknesses that would be required to be reported. In addition, we expect the evaluation process and any required remediation, if applicable, to increase our accounting, legal and other costs and divert management resources from core business operations. 14 (b) Changes in Internal Controls : In the quarter ended March 31, 2007, the registrant did not make any significant changes in, nor take any corrective actions regarding, its internal controls or other factors that could significantly affect these controls. PART II. OTHER INFORMATION Item 1. Legal Proceedings From time to time, the Company and its subsidiary may be a party to various legal proceedings incident to its or their business. At March 31, 2007, there were no legal proceedings to which the Company or any subsidiary was a party, or to which any of their property was subject, which were expected by management to result in a material loss. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds None Item 3. Defaults Upon Senior Securities None Item 4. Submission of Matters to a Vote of Security Holders None Item 5. Other Information None Item 6. Exhibits 3.1 Articles of Incorporation of Alaska Pacific Bancshares, Inc. (1) 3.2 Bylaws of Alaska Pacific Bancshares, Inc. (2) 10.1 Employment Agreement with Craig E. Dahl (3) 10.2 Form of Severance Agreement with Roger K. White and John E. Robertson (3) 10.3 Form of Severance Agreement with Leslie D. Dahl, Christopher P. Bourque, Thomas Sullivan, Cheryl A. Crawford, and Tammi L. Knight (4) 10.4 Alaska Federal Savings Bank 401(k) Plan (1) 10.5 Alaska Pacific Bancshares, Inc. Employee Stock Ownership Plan (3) 10.6 Alaska Pacific Bancshares, Inc. Employee Severance Compensation Plan (3) 10.7 Alaska Pacific Bancshares, Inc. 2000 Stock Option Plan (5) 10.8 Alaska Pacific Bancshares, Inc. 2000 Management Recognition Plan (5) 10.9 Alaska Pacific Bancshares, Inc. 2003 Stock Option Plan (6) 15 14 Code of Ethics (7) 31.1 Certification of Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 31.2 Certification of Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 32.1 Certification of Chief Executive Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 32.2 Certification of Chief Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (1) Incorporated by reference to the registrant's Registration Statement on Form SB-2 (333-74827). (2) Incorporated by reference to the registrant's Registration Statement on Form SB-2 (333-74827), except for amended Article III, Section 2, which was incorporated by reference to the registrants quarterly report on Form 10-QSB for the quarterly period ended March 31, 2003. (3) Incorporated by reference to the registrants Annual Report on Form 10-KSB for the year ended December 31, 1999. (4) Incorporated by reference to the registrants quarterly report on Form 10-QSB for the quarterly period ended March 31, 2004. (5) Incorporated by reference to the registrants annual meeting proxy statement dated May 5, 2000. (6) Incorporated by reference to the registrants annual meeting proxy statement dated April 10, 2003. (7) Incorporated by reference to the registrants Annual Report on Form 10-KSB for the year ended December 31, 2005. 16 SIGNATURES In accordance with the requirements of the Securities Exchange Act of 1934, the registrant has caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Alaska Pacific Bancshares, Inc. May 14, 2007 Date /s/Craig E. Dahl Craig E. Dahl President and Chief Executive Officer May 14, 2007 Date /s/Roger K. White Roger K. White Senior Vice President and Chief Financial Officer EXHIBIT INDEX Certification of Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Certification of Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Certification of Chief Executive Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Certification of Chief Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Exhibit 31.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Craig E. Dahl, President and Chief Executive Officer, certify that: 1. I have reviewed this Quarterly Report on Form 10-QSB of Alaska Pacific Bancshares, Inc.; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which suchstatements were made, not misleading with respect to the period covered by this report; 3. Based on my knowledge, the financial statements, and other financial information included in this report, fairly present in all material respects the financial condition, results of operations and cash flows of the registrant as of, and for, the periods presented in this report; 4. The registrants other certifying officer(s) and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the registrant and have: (a) Designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to us by others within those entities, particularly during the period in which this report is being prepared; (b) Evaluated the effectiveness of the registrants disclosure controls and procedures and presented in thisreport our conclusions about the effectiveness of the disclosure controls and procedures, as of the end of the period covered by this report based on such evaluation; and (c) Disclosed in this report any change in the registrants internal control over financial reporting thatoccurred during the registrants most recent fiscal quarter (the registrants fourth fiscal quarter in the case of an annual report) that has materially affected, or is reasonably likely to materially affect, the registrants internal control over financial reporting; and 5. The registrants other certifying officer(s) and I have disclosed, based on our most recent evaluation of internal control over financial reporting, to the registrants auditors and the audit committee of the registrants board of directors (or persons performing the equivalent functions): (a) All significant deficiencies and material weaknesses in the design or operation of internal control overfinancial reporting which are reasonably likely to adversely affect the registrants ability to record, process, summarize and report financial information; and (b) Any fraud, whether or not material, that involves management or other employees who have a significantrole in the registrants internal control over financial reporting. Date: May 14, 2007 /s/Craig E. Dahl Craig E. Dahl President and Chief Executive Officer Exhibit 31.2 CERTIFICATION CHIEF FINANCIAL OFFICER PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Roger K. White, Senior Vice President and Chief Financial Officer, certify that: 1. I have reviewed this Quarterly Report on Form 10-QSB of Alaska Pacific Bancshares, Inc.; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to stateamaterial fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3. Based on my knowledge, the financial statements, and other financial information included in this report, fairly present in all material respects the financial condition, results of operations and cash flows of the registrant as of, and for, the periods presented in this report; 4. The registrants other certifying officer(s) and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the registrant and have: (a) Designed such disclosure controls and procedures, or caused such disclosure controls and proceduresto be designed under our supervision, to ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to us by others within those entities, particularly during the period in which this report is being prepared; (b) Evaluated the effectiveness of the registrants disclosure controls and procedures and presented in thisreport our conclusions about the effectiveness of the disclosure controls and procedures, as of the end of the period covered by this report based on such evaluation; and (c) Disclosed in this report any change in the registrants internal control over financial reporting thatoccurred during the registrants most recent fiscal quarter (the registrants fourth fiscal quarter in the case of an annual report) that has materially affected, or is reasonably likely to materially affect, the registrants internal control over financial reporting; and 5. The registrants other certifying officer(s) and I have disclosed, based on our most recent evaluation of internal control over financial reporting, to the registrants auditors and the audit committee of the registrants board of directors (or persons performing the equivalent functions): (a) All significant deficiencies and material weaknesses in the design or operation of internal control overfinancial reporting which are reasonably likely to adversely affect the registrants ability to record, process, summarize and report financial information; and (b) Any fraud, whether or not material, that involves management or other employees who have asignificant role in the registrants internal control over financial reporting. Date: May 14, 2007 /s/Roger K. White Roger K. White Senior Vice President and Chief Financial Officer Exhibit 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER OF ALASKA PACIFIC BANCSHARES, INC. PURSUANT TO SECTION -OXLEY ACT OF 2002 Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, and in connection with the accompanying Quarterly Report on Form 10-QSB, I hereby certify that: · The report fully complies with the requirements of Sections 13(a) and 15(d) of the Securities Exchange Act of 1934, as amended, and · The information contained in the report fairly presents, in all material respects, the companys financial condition and results of operations. May 14, 2007 Date /s/Craig E. Dahl Craig E. Dahl President and Chief Executive Officer Exhibit 32.2 CERTIFICATION OF CHIEF FINANCIAL OFFICER OF ALASKA PACIFIC BANCSHARES, INC. PURSUANT TO SECTION -OXLEY ACT OF 2002 Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, and in connection with the accompanying Quarterly Report on Form 10-QSB, I hereby certify that: · The report fully complies with the requirements of Sections 13(a) and 15(d) of the Securities Exchange Act of 1934, as amended, and · The information contained in the report fairly presents, in all material respects, the companys financial condition and results of operations. May 14, 2007 Date /s/Roger K. White Roger K. White Senior Vice President and Chief Financial Officer
